DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Specification
The disclosure is objected to because of the following informalities: 
[0022] “variably” should be changed to read –variability--  
[0026] “tow” should be changed to read –to—
This is not considered an all-inclusive list, and the specification should be reviewed. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for hydraulically delivering”, “means for mixing”, “means for applying nutrient solution”, and “means for electronically controlling” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for attachment” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1,2, 5-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A mixing tank has been interpreted as performing the function associated with “means for mixing a nutrient solution”, see [0034].
[0022] of the instant disclosure describes a controller for performing a function associated with a “means for electronically controlling”.
A series of pipes have been interpreted as performing the function associated with “means for hydraulically delivering the nutrient solution”, see [0018].
Atomizing nozzles have been interpreted as performing the function associated with “means for applying nutrient solution”, see [0026].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (as well as dependent claims 3 and 5-11 due to dependency) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “wherein the orientation of the microsprayers is configured, based on readings of the sensors in the hydraulic delivery system, to optimally deliver nutrient solution mist”. The content of the amendment has not been disclosed anywhere in the specification. Applicant’s arguments filed 04/22/2022 with respect to the support for this limitation, see page 4 “[0022], [0027], [0030], [0036]-[0037]” is not persuasive. These paragraphs describe opening and closing valves associated with microsprayers based on sensed conditions, and not the orientation of the microsprayers as one of ordinary skill would understand. Oxford learner’s dictionary defines orientation as “the direction in which an object faces” (oxfordlearnersdictionaries.com/us/definition/american_english/orientation (2022)). It is not disclosed anywhere in the specification that the direction in which the microsprayers face changes based on sensed conditions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (as well as dependent claims 3 and 5-11 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “orientation” in claim 1 is used by the claim to mean (based on cited paragraphs in applicant’s arguments) “open or closed status of inline valves to release nutrient solution,” while the accepted meaning is “the direction in which an object faces.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the examiner will interpret the limitation to be the, “open or closed status of inline valves to release nutrient solution”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nir; Isaac (US 4332105 A; hereinafter Nir) in view of WATSON; Michael C. US 20180368346 A1; hereinafter Watson).
Regarding claim 1 Nir teaches:
A system for pulsed hydroponic plant growth without using a media substrate to support plant roots comprising. (See Fig. 6); (Col. 8, lines 16-22)
growth platform configured to support multiple growth frames the growth platform comprising: an elevated planar surface shaped to form multiple apertures, each aperture configured to support a growth frame . (See Fig. 6 #140, 144); (Col. 9, lines 42-47)
and support beams coupled to the elevated planar surface in a substantially perpendicular orientation relative to the elevated planar surface. (See Fig. 6 #140 although not explicitly shown, the device would need to be supported similar to support beams in Fig. 5)
wherein stem and leaf portions of plants extend above the planar surface and root portions of plants extend below the elevated planar surface when the plants are disposed within the growth frames. (See Fig. 6 plants extend above the surface #140, and roots below, close to misting means #142)
wherein further the hydraulic delivery system is configured to pulse the release of a nutrient solution mist during a feeding cycle comprising one or more pulse-widths. (Col. 8, lines 12-29); (Col. 6, lines 47-51)
and wherein the sprayers are located in proximity to one or more the growth frames disposed within one or more the apertures of the growth platform, the sprayers being positioned to direct the nutrient solution mist towards one or more plants supported by the one or more growth frames- wherein a first set of sprayers is configured below the planar surface to release the nutrient solution mist toward the root portion of the plants based on the pulse-width. (See Fig. 6 #140, 142, 144); (Col. 9, lines 47-54)
wherein a second set of sprayers is configured above the planar surface to release the nutrient solution mist toward the stem and leaf portions of the plants based on the pulse-width. (See Fig. 6 #146); (Col. 9, lines 53-56)
and wherein the pulse-width is optimized based on readings of the sensors in the hydraulic delivery system; and wherein the orientation of the microsprayers is configured, based on readings of the sensors in the hydraulic delivery system, to optimally deliver nutrient solution mist. (Col. 12, lines 44-67) and (Col. 13, lines 12-15)
Nir does not teach. Watson teaches: 
a mixing tank. (See Fig. 6 #103); [0063]
and a hydraulic delivery system comprising: sensors hydraulically coupled to the mixing tank. (See Fig. 6 #111); [0091]
a high pressure pump hydraulically coupled to the mixing tank. (See Fig. 6 #108); [0063]
multiple flow control valves downstream of the high pressure pump. (See Fig. 6 #150, 152); [0061]
and one or more microsprayers all of which are hydraulically coupled to the mixing tank. (See Fig. 2 #140); [0006]
wherein the mixing tank is configured to combine nutrients in water to generate a nutrient solution for the nutrient solution mist. (See Fig. 6 #101, 103); [0063]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the nutrient delivery system of Nir to incorporate the teachings of Watson in order to gain the advantages of improved nutrient delivery [0006].
Claims 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Watson, and further in view of MONTELEONE FABIO (WO 2017207508 A1; hereinafter Monteleone).
Regarding claim 3 Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir in view of Watson does not teach. Monteleone teaches:
The mixing tank keeps the nutrients separate from the water immediately before delivering the nutrient solution through the hydraulic delivery system to one or more plants. (See Fig. 3A #1, 20-26);(See attached WIPO document page 5, lines 9-20)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the nutrient delivery system of Nir and Watson to keep the nutrients separate from the water immediately before delivering the nutrient solution, as taught by Monteleone in order to gain the advantages of maximum potential growth rate (page 5, lines 9-20).
	The examiner would like to note that the system of Monteleone keeps the nutrients separate from water. Upon detecting a deficiency, the system activates the feed cycle to immediately deliver nutrients to the plants (page 5, lines 9-20).
Regarding claim 5, Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir further teaches:
Wherein the growth frame comprises a cup structure that includes a plurality of apertures. (See Fig. 6 #144); (Col. 9, lines 47-50)
Regarding claim 6, Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir does not teach. Watson further teaches:
One feeding tank hydraulically coupled between the mixing tank and the multiple microsprayers. (See Fig. 6 #104); [0063]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the nutrient delivery system of Nir to incorporate the teachings of Watson in order to gain the advantages of more precise nutrient delivery control.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nir in view of Watson, and further in view of Ellins; Craig et al. (US 20170094920 A1; hereinafter Ellins).
Regarding claim 7, Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir in view of Watson does not teach wherein the high pressure pump is a positive displacement pump. Ellins teaches:
Positive displacement pump. (See Fig. 8 #504); [0136]
It would have been obvious to one of ordinary skill within the art before the effective filing date as an obvious substitute of functional equivalent to substitute the high pressure pump of Nir and Watson with a positive displacement pump, as taught by Ellins, since a simple substitution of one known element for another would obtain predictable results and applicant has disclosed, page 6 of the specification, that different types of high pressure pumps may be used.
Regarding claim 8, Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir does not teach. Watson further teaches:
further comprising a computing device with instructions recorded therein, wherein the computing device receives input from the sensors and controls the operation of the flow control valves, the micro sprayers, the mixing tank, and the chemical and physical condition of the nutrient solution based on the instructions. (See Fig. 6 #110, 111); [0091], [0094]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the nutrient delivery system of Nir to incorporate the computerized sensing system of Watson in order to gain the advantages of a fully automated plant growing system.
Regarding claim 9 Nir in view of Watson, as shown above, discloses all of the limitations of claim 8. Nir in view of Watson does not teach. Monteleone teaches:
A graphical user interface programmed to configure the hydraulic system by manipulating instructions. (See Fig. 3 #80); (page 5, lines 5-7)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the nutrient delivery system of Nir and Watson to incorporate a graphical user interface, as taught by Monteleone, in order to gain the advantages of convenient control of all elements (page 16, lines 19-21).
Regarding claim 10 Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir does not teach. Watson further teaches:
Wherein one flow control valve is a proportioning valve. (See Fig. 6 #150, 152); [0061]
It would have been an obvious substitute of functional equivalent to have modified the flow control valves of Nir to be proportioning valves, as taught by Watson, since a simple substitution of one known element for another would obtain predictable results. 
The examiner would like to note that solenoid valves adjust and regulate flow based on the intensity of the electrical signal into the valve. Therefore, the limitation for an electronically actuated valve, known as a proportioning valve, is met.
Regarding claim 11 Nir in view of Watson, as shown above, discloses all of the limitations of claim 1. Nir in view of Watson does not teach. Monteleone teaches:
Rod multi-sensor. (page 13, lines 0-25)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the sensors of Nir and Watson to incorporate a rod multi-sensor, as taught by Monteleone, in order to gain the advantages of a more efficient sensor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ellins; Craig et al. (US 20170094920 A1; hereinafter Ellins) in view of Umbaugh, Raymond E. JR. (US 20050011118 A1; hereinafter Umbaugh).
Regarding claim 13 Ellins teaches:
An open loop system for pulsed hydroponic plant growth without using a media substrate to support plant roots comprising: [0106]; [0121]
a means for mixing a nutrient solution on a just-in-time basis as required by the plant. (See Fig. 8 #502, 508); [0141]
a means for hydraulically delivering the nutrient solution to the plant on the just- in-time basis. (See Fig. 8); [0136]
a means for applying the nutrient solution to the plant as a pulsed mist. (See Fig. 11 #712); [0196] 
and a means for electronically controlling the means for mixing, the means for hydraulically delivering, and the means for applying the nutrient solution to the plant as a pulsed mist on the just-in-time basis. [0219]
Ellins does not teach. Umbaugh teaches:
interchangeable, variable diameter growth rings for supporting plants without a growth medium as the plants mature. (See Figs. 1 and 3 growth rings supporting plants of various maturities, #39); [0034]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the growing containers of Ellins to include interchangeable, variable diameter growth rings, as taught by Umbaugh, in order to gain the advantages of supporting multiple stages of growth. One of ordinary skill would recognize that plants in these types of hydroculture systems need support, as they lack the same support normally provided in a soil type medium, and therefore the results of the combination were predictable.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ellins in view of Umbaugh further in view of Fogg; Lewis W. et al. (US Patent No 4163342 A; hereinafter Fogg).	
Regarding claim 14 Ellins in view of Umbaugh, as shown above, discloses all of the limitations of claim 13. Ellins further teaches:
Fluid control valves. (See Fig. 8 #520); [0142]
Ellins in view of Umbaugh does not teach wherein the valves are diverter valves. Fogg teaches:
Diverter valve. (Column 5, lines 65-67)
  It would have been an obvious substitute of functional equivalent to modify the valves of Ellins and Umbaugh to be diverter valves, as taught by Fogg in order to optimize yields at minimized unit yield costs (Column 6, lines 5-10), since a simple substitution of one known element for another would obtain predictable results, and applicant states within the specification, page 14, other pulsing methods known in the art may be used.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-11, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644            

/MONICA L PERRY/Primary Examiner, Art Unit 3644